internal_revenue_service department of the treasury number release date index no p o box ben franklin station washington dc person to contact telephone number refer reply to cc psi - plr-118834-99 date october re legend grantor a grantor b_trust dollar_figurex dear this is in response to your letter dated date and subsequent correspondence requesting a ruling concerning the estate and gift_tax consequences of the creation of a proposed trust trust under sec_2033 sec_2038 sec_2041 sec_2501 and sec_2511 of the internal_revenue_code the facts and representations submitted are summarized as follows grantor a and grantor b who are husband and wife propose to create a joint trust trust grantor a will be the initial trustee of trust the grantors will fund trust with assets that they own as tenants by the entireties having a value of approximately dollar_figurex under the terms of trust during the joint lives of the grantors the trustee may apply income and principal of trust as the trustee deems advisable for the comfort support maintenance health and general welfare of the grantors the trustee may also pay additional sums to either or both of the grantors or to a third person for the benefit of either or both grantors as grantor a directs or if he is not capable of this decision then as grantor b directs while both grantors are living either one may terminate trust by written notice to the other grantor if trust is terminated the trustee will deliver the trust property to the grantors in both their names as tenants in common either grantor may also amend the trust while both grantors are living by delivering to the other grantor the amendment in writing at least days before the effective date of the amendment upon the death of the first grantor to die he or she possesses a testamentary general_power_of_appointment exercisable alone and in all events to appoint part or all of the assets of trust free of trust to such deceased grantor’s estate or to or for the benefit of one or more persons or entities in such proportions outright in trust or otherwise as the deceased grantor may direct in his or her will if the first grantor to die fails to fully exercise his or her testamentary general_power_of_appointment and providing the surviving grantor survives the first grantor to die by at least six months an amount of trust property sufficient to equal the largest amount that can pass free of federal estate_tax by reason of the unified_credit is to be transferred to an irrevocable credit_shelter_trust any amount in excess of the amount needed to fully fund the credit_shelter_trust that has not been appointed by the deceased grantor will pass outright to the surviving grantor the terms of the credit_shelter_trust provide that during the life of the surviving grantor the trustee is to pay or apply for the benefit of the surviving grantor any part of the income and or principal of the trust as is reasonably necessary for the survivor’s support and maintenance the trustee shall also have the authority to pay or apply for the benefit of the joint descendants of the grantors any portion of the income and or principal of the trust as the trustee deems necessary for such descendants maintenance support and education all distributions however shall be limited by an ascertainable_standard relating to health education support or maintenance upon the death of the surviving grantor he or she shall have a limited power to appoint the credit_shelter_trust assets to any one or more of the class consisting of the grantors’ joint descendants any assets not so appointed are to be divided into equal shares so as to provide one share for each living child of both grantors and one share for the surviving issue collectively per stirpes of a deceased child of both grantors you have requested the following rulings the contribution of jointly held assets to trust will not constitute a gift by either grantor a or grantor b payments to or for the benefit of either grantor during the term of trust will not be considered a gift or if so the gift will qualify for the gift_tax_marital_deduction the value of the entire trust will be includible in the gross_estate of the first grantor to die on the death of the first deceasing grantor the surviving grantor will be treated as making a gift that qualifies for the marital_deduction to the deceasing grantor with respect to the portion of the trust property that is attributable to the surviving grantor’s contributions to the trust to the extent that the credit_shelter_trust is funded any portion of the funds that will pass to the trust that originated with the surviving grantor will not constitute a gift by such grantor future payments from the credit_shelter_trust to beneficiaries other than the surviving grantor will not constitute a gift from the surviving grantor to those beneficiaries and none of the assets attributable to the surviving grantor held in the credit_shelter_trust will be includible in his or her gross_estate sec_2001 of the internal_revenue_code imposes a tax on the transfer of the taxable_estate of every decedent who is a citizen or resident_of_the_united_states sec_2033 provides that the gross_estate shall include the value of all property to the extent of the interest therein of the decedent at the time of his death sec_2038 of the code provides that the value of the gross_estate includes the value of all property of which the decedent has at any time made a transfer except where there has been a bona_fide sale for adequate_and_full_consideration in money or money’s worth by trust or otherwise where the enjoyment thereof was subject at the date of death to any change through the exercise of a power by the decedent to alter amend revoke or terminate the interest in the property or where the decedent relinquished this power within the three year period ending on the date of the decedent’s death sec_2041 provides for the inclusion in the gross_estate of any property to which the decedent possesses at the time of his death a general_power_of_appointment created after date sec_2041 provides that the term general_power_of_appointment means a power that is exercisable in favor of the decedent the decedent's_estate the decedent's creditors or the creditors of the decedent's_estate except that a power to consume property for the benefit of the decedent that is limited by an ascertainable_standard relating to health education support or maintenance of the decedent is not deemed a general_power_of_appointment sec_20_2041-1 provides that the term power_of_appointment does not include powers reserved by the decedent to himself within the concepts of sec_2036 to sec_2501 imposes a tax for each calendar_year on the transfer of property by gift during such calendar_year by any individual resident or nonresident sec_25_2511-2 provides that as to any property or part therein of which the donor has so parted with dominion and control as to leave in him no power to change its disposition whether for his own benefit or for the benefit of another the gift is complete sec_25_2511-2 provides that a gift is incomplete in every instance in which a donor reserves the power to revest the beneficial title to the property to himself or herself sec_2523 provides that where a donor transfers during the calendar_year by gift an interest in property to a donee who at the time of the gift is the donor’s spouse there shall be allowed as a deduction in computing taxable_gifts for the calendar_year an amount with respect to such interest equal to its value sec_1014 provides that the basis_of_property in the hands of a person acquiring the property from a decedent or to whom the property passed_from_the_decedent is the fair_market_value of the property at the date of the decedent’s death or alternate_valuation_date sec_1014 provides that for purposes of sec_1014 property acquired from the decedent includes property acquired from the decedent by reason of death form of ownership or other conditions including property acquired through the exercise or non-exercise of a power_of_appointment if the property is required to be included in determining the value of the decedent’s gross_estate for federal estate_tax purposes sec_1014 however provides an exception to the general_rule of sec_1014 under sec_1014 if appreciated_property was acquired by the decedent by gift during the one-year period ending on the date of the decedent’s death and the property is acquired from the decedent by or passes from the decedent to the donor of such property the basis of such property in the hands of the donor is the adjusted_basis of the property in the hands of the decedent immediately before the death of the decedent ruling grantor a and grantor b propose to transfer property held as tenants by the entireties to trust the grantors will each retain the power to terminate trust by written notice to the other grantor if trust is terminated the trustee will deliver the trust property to the grantors in both their names as tenants in common we conclude that the initial contribution of assets to trust as proposed will not constitute a completed_gift by either grantor under sec_25_2511-2 since each will retain the right exercisable unilaterally to revoke their respective transfer and revest title in themselves ruling if either grantor exercises the right to terminate trust each grantor will receive an undivided interest in the remaining balance of the trust corpus as a tenant in common therefore distributions of trust property to either grantor during their joint lives will constitute a gift by the other grantor to the extent of of the value of trust assets distributed the gift will qualify for the gift_tax_marital_deduction under sec_2523 ruling and upon the death of the first grantor to die he or she will possess a testamentary power exercisable alone and in all events to appoint part or all of the assets of the trust free of trust to such deceased grantor’s estate or to or for the benefit of one or more persons or entities in such proportions outright in trust or otherwise as the deceased grantor may direct in his or her will we conclude that on the death of the first grantor to die the portion of the trust property attributable to the property the deceased grantor transferred to trust will be includible in the deceased grantor’s gross_estate under sec_2038 the balance of the property attributable to the property the surviving grantor contributed to trust will be includible in the deceased grantor’s gross_estate under sec_2041 further on the death of the first deceasing grantor the surviving grantor is treated as relinquishing his or her dominion and control_over the surviving grantor’s one-half interest in trust accordingly on the death of the first deceasing grantor the surviving grantor will make a completed_gift under sec_2501 of the surviving grantor’s entire_interest in trust this gift will qualify for the marital_deduction under sec_2523 in addition sec_1014 will apply to any trust property includible in the deceased grantor’s gross_estate that is attributable to the surviving grantor’s contribution to trust and that is acquired by the surviving grantor either directly or indirectly pursuant to the deceased grantor’s exercise or failure to exercise the general_power_of_appointment see h_r rept 97th cong 1st sess date rulings and as discussed above the surviving grantor is treated as making a completed_gift of his or her interest in trust on the death of the first deceasing grantor also as discussed above a portion of the trust property will be subject_to inclusion in the deceased grantor’s gross_estate under sec_2038 and a portion will be subject_to inclusion under sec_2041 accordingly to the extent the credit_shelter_trust is funded property passing to the trust is treated as passing from the deceased grantor and not from the surviving grantor similarly any future payments from the credit_shelter_trust to beneficiaries other than the surviving grantor will not constitute a gift from the surviving grantor to those beneficiaries none of the assets held in the credit_shelter_trust will be includible in the surviving grantor’s gross_estate since the surviving grantor will possess only a special_power_of_appointment with respect to the assets in the credit_shelter_trust except as ruled above we express or imply no opinion concerning the federal tax consequences of this transaction under the cited provisions of the code or any other provision of the code this ruling is directed only to the taxpayer who requested it sec_6110 provides that it may not be used or cited as precedent sincerely yours associate chief_counsel passthroughs and special industries by george masnik branch chief branch enclosure copy of letter for sec_6110 purposes
